Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/425,472, filed on 03 March 2015.
Allowable Subject Matter
Claims 2-19 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 2-10 is the inclusion of a method of monitoring an operating condition status of a machine that includes a rotating component, the method includes the steps of: performing signal processing of the obtained signal data with the first computing device prior to transmission, said signal processing comprising: determining a first condition value corresponding to a first predetermined occurrence rate based on the obtained signal data; determining a second condition value corresponding to a second predetermined occurrence rate based on the obtained signal data; monitoring a first change in the first condition value; monitoring a second change in the second condition value; determining a first indication for an amount of lubrication for the rotating component based on the monitored first change and the second change; and determining a second indication of mechanical damage distinct from the lubrication damage based on a change in relation between the first condition value and the second condition value.  It is these steps found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 11-19 is the inclusion of the limitations of a computing device for monitoring an operating condition status of a machine that includes a rotating component, said computing device system includes one or more hardware processors configured to: receive signal data from a vibration sensor in proximity to the rotating component; determine a first condition value corresponding to a first predetermined occurrence rate based on the obtained signal data; determine a second condition value corresponding to a second predetermined occurrence rate based on the obtained signal data; monitor a first change in the first condition value; monitor a second change in the second condition value; determine a first indication for an amount of lubrication for the rotating component based on the monitored first change and the second change; and determine a second indication of mechanical damage distinct from the lubrication damage based on a change in relation between the first condition value and the second condition value.  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hedin (US 9,964,430 and 9,885,634) disclose an apparatus and a method for analyzing the condition of the vibration of a machine having a rotating part.  Mesia et al (US 9,863,845) disclose an apparatus and a method for predicting gear failure in connection with electrical motors.  Shrivastav (US 9,341,512) discloses a system having frequency compensation of a vibration sensor digitally in a time domain by using a high-pass filter roll-off slope.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN H DO/Primary Examiner, Art Unit 2853